The unlawful sale of intoxicating liquor is the offense; penalty assessed at confinement in the penitentiary for two years.
In the indictment it is charged that the appellant sold liquor capable of producing intoxication to Alvie Baxter and Guy Holyfield. Baxter testified that he and Guy Holyfield together purchased from the appellant five pints of whisky for which they paid him three dollars. Appellant introduced no testimony.
There are no bills of exception in the record. The evidence is deemed sufficient to support the verdict.
In writing the judgment the court ignored the Indeterminate Sentence Law. The judgment should have condemned the appellant to confinement in the State penitentiary for a period of not less than one nor more than two years. The judgment is reformed in that particular, and as so reformed, it is affirmed.
Reformed and affirmed. *Page 223